Third District Court of Appeal
                                State of Florida

                           Opinion filed July 14, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                       Nos. 3D20-1124, 3D20-1135,
                       3D20-1761, and 3D20-1147
                    Lower Tribunal Nos. 19-5119, 20-991
                            ________________

                             Carmen Bey Lif,
                            Petitioner / Appellant,

                                      vs.

                       In Re: Estate of Isaac Lif, etc.,
                           Respondent / Appellee.


     On Petition for Writ of Certiorari and appeals from the Circuit Court for
Miami-Dade County, Celeste Hardee Muir, Judge.

     Wicker Smith O'Hara McCoy & Ford, P.A., and Nicholas E. Christin
and Brandon J. Hechtman, and Jessica L. Gross, for petitioner/appellant.

     Tripp Scott, P.A., and Carolyn B. Brombacher, Christine P. Yates, and
John M. Mullin (Fort Lauderdale), for respondent/appellee Sara Lif Gilbert;
Paul M. Cowan & Associates, P.A., and Paul M. Cowan, Anthony M. Diblasi
and Manuel A. Celaya, for respondent/appellee Carmen Bey Lif, as Personal
Representative of the Estate of Isaac Lif.


Before LINDSEY, HENDON, and LOBREE, JJ.
      HENDON, J.

      Carmen Bey Lif (“Carmen,” “Petitioner,” or “Appellant”) files a petition

for writ of certiorari seeking to quash a July 9, 2020 order appointing an

administrator ad litem for certain matters connected to the probate estate of

the deceased, Isaac Lif. She further appeals from two subsequent orders

dated October 25, 2020, setting forth the scope of the administrator ad

litem’s authority, and a supplemental order on relinquishment of jurisdiction. 1

We dismiss the petition for writ of certiorari, because the Petitioner has not

shown any irreparable harm that cannot be addressed on appeal from a final

order. We further dismiss the appeals from the October 25, 2020 orders as

taken from non-appealable non-final orders.

      Carmen is the second wife of the deceased, Isaac Lif (“Isaac”), and

she is the personal representative of the Estate of Isaac Lif (“Estate”). Sara

Lif Gilbert (“Sara”) is Isaac’s only child and a beneficiary of the Estate. Upon

his death in 2019, Isaac left certain trusts, an ownership interest in Cronans

Management Holdings, LLC,2 and an art collection worth in excess of $30


1
 Carmen’s petition for certiorari seeking to quash the July 9, 2020 order, and
her appeals from the two October 2020 orders, 3D20-1761, 3D20-1135, and
3D-1147, have been consolidated under current case number 3D20-1124.
2
  Cronans is a holding company that was created by Isaac before he died.
The proceeds from the sale of his Radiocentro business from the Dominican
Republic, over $30 million, was deposited into Cronans' bank accounts.

                                       2
million. In 2019, Sara raised issues of Carmen’s conflict of interest as

personal representative, challenging certain inter vivos transfers out of

Estate trusts on grounds of lack of capacity and undue influence as a result

of Isaac’s dementia during the last few months of his life, as well as disputes

regarding percentage of corporate ownership and breach of fiduciary duties.

        In February 2020, Sara filed a petition for appointment of an

administrator ad litem to address those concerns, and Carmen, as the

Estate’s personal representative, moved for a more definite statement and a

declaration that the proceedings were adversary in nature. After a hearing,

the probate court directed the parties to submit names for an administrator

ad litem. The parties proposed an agreed order to appoint Luis Barreto to

act as the administrator ad litem for the Estate. Shortly thereafter, the

COVID pandemic quarantine went into effect and the probate court did not

issue that order. After interruptions of court proceedings as a result of the

implementation of quarantine restrictions, the probate court instead issued

the July 9, 2020 Order Regarding Administrator Ad Litem. That order

rejected Carmen’s contention that a petition for appointment of an

administrator ad litem was adversarial in nature, citing to Rule 5.120 of the

probate rules.3 The July 9th order additionally provided that the court-


3
    Rule 5.120(a), Administrator Ad Litem and Guardian Ad Litem, provides:

                                      3
appointed administrator ad litem should serve until the issues of undue

influence, conflict of interest, and property distribution were resolved.

Carmen, individually and as personal representative, sought to quash the

order via petition for writ of certiorari. Because the July 9th order was

preliminary in nature and left open the scope and duties of the administrator

ad litem, Sara filed a motion to temporarily relinquish jurisdiction. This Court

relinquished jurisdiction in order for the probate court to more fully articulate

and clarify the scope of the administrator ad litem’s duties regarding the trust

complaint, the Estate complaint, and the adversary complaint, i.e., what




      (a) Appointment. When it is necessary that the estate of a
      decedent or a ward be represented in any probate or
      guardianship proceeding and there is no personal representative
      of the estate or guardian of the ward, or the personal
      representative or guardian is or may be interested adversely to
      the estate or ward, or is enforcing the personal representative's
      or guardian's own debt or claim against the estate or ward, or the
      necessity arises otherwise, the court may appoint an
      administrator ad litem or a guardian ad litem, as the case may be,
      without bond or notice for that particular proceeding. . . . The
      administrator ad litem or guardian ad litem shall file an oath to
      discharge all duties faithfully and upon the filing shall be qualified
      to act. No process need be served upon the administrator ad litem
      or guardian ad litem, but such person shall appear and defend as
      directed by the court.

(Emphasis added).


                                       4
areas the administrator ad litem, as fiduciary, will oversee for the personal

representative.

      At the hearing upon relinquishment, the probate court stated that it

appointed the administrator ad litem in order to avoid piecemeal litigation as

between the parties and noted Sara’s allegations of conflict. At the

conclusion of the hearing, the probate court issued two orders: the October

25, 2020 Order Setting Forth Scope and Terms of Administrator Ad Litem,

and the October 25, 2020 Supplemental Order on Relinquishment of

Jurisdiction. On November 12, 2020, Carmen, individually, appealed from

the October orders, invoking this Court's jurisdiction based on her claim that

the orders removed her as a fiduciary, i.e. the personal representative.

Discussion

      To obtain certiorari relief, the petitioner must establish “(1) a material

injury in the proceedings that cannot be corrected on appeal (sometimes

referred to as irreparable harm); and (2) a departure from the essential

requirements of the law.” Fla. Power & Light Co. v. Cook, 277 So. 3d 263,

264 (Fla. 3d DCA 2019) (quoting Nader v. Fla. Dep't of Highway Safety &

Motor Vehicles, 87 So. 3d 712, 721 (Fla. 2012)). The requirement of

establishing irreparable harm is jurisdictional. Am. Franchise Grp. LLC v.

Gastone, 46 Fla. L. Weekly D779 (Fla. 3d DCA Apr. 7, 2021); Rodriguez v.



                                       5
Miami–Dade Cnty., 117 So. 3d 400, 404 (Fla. 2013) (stating that “only after

irreparable harm has been shown can an appellate court then review

whether the petitioner has also shown a departure from the essential

requirements of law”).

        In her petition for writ of certiorari, Carmen, as personal representative,

asserts that the July 9, 2020 order appointing an administrator ad litem was

in conflict with a prior order, and misinterpreted Florida Probate Rule

5.120(a) when it declared the proceedings to be non-adversary. She also

argues that the appointment is too broad and effectively removes her as

personal representative of the Estate. 4 None of these assertions are borne


4
    The probate court noted in its subsequent October 25, 2020 order, in part:

        While the Personal Representative is concerned that an order
        that is too broad may effectively remove her, the law specifically
        provides authority for this court to vest the administrator ad litem
        with as much authority as is necessary to safeguard the interests
        of the Estate. See In re Estate of Cordiner, 458 So. 2d 418, 421
        (Fla. 2nd DCA 1984). Moreover, the Court finds that Personal
        Representative still has an important role to play in the
        administration of this Estate, including (but not limited to)
        Personal Representative’s supervision of the ongoing efforts to
        sell the decedent’s art collection, the largest asset in the Estate.
        She may be personally liable if for some reason sufficient funds
        are not available to pay state and federal estate and inheritance
        taxes, debts and claims against the estate, administration costs,
        family allowances, and specific devises.

(Emphasis added). Contrary to Appellant’s argument, she was not
removed as personal representative of the Estate.

                                         6
out by the record below, and, more to the point, she fails to set forth any

material injury to her as personal representative as a result of the July 9,

2020 order that cannot be corrected on appeal from entry of a final

appealable order.

      Florida Probate Rule 5.120(a) authorizes appointment of an

administrator ad litem to represent the estate in a particular probate

proceeding whenever the personal representative “is or may be interested

adversely to the estate” or “the necessity arises otherwise.” An administrator

ad litem may be appointed where the adverse interest of the personal

representative does not interfere with the administration of the estate as a

whole and therefore does not warrant the representative's removal. Cont'l

Nat’l Bank v. Brill, 636 So. 2d 782, 783–84 (Fla. 3d DCA 1994) (citations

omitted). “The appointee becomes solely responsible for the performance

of specific duties authorized by the court, supplanting in that regard the

authority of the personal representative, who continues to perform all other

responsibilities involving the administration of the estate.” Woolf v. Reed,

389 So. 2d 1026, 1028 (Fla. 3d DCA 1980) (emphasis added). Because the

allegations against Carmen, individually and as personal representative,

suggest serious breaches of fiduciary duty and present clear conflict of

interest between the Estate and her as personal representative, the probate



                                      7
court properly appointed an administrator ad litem of the subject estate as to

all matters in which Carmen has a conflict of interest with the estate, and

specifically set forth the administrator ad litem’s duties toward the Estate. An

administrator ad litem is always subject to the supervision of the appointing

court. If the administrator ad litem should go beyond the scope of his or her

authority, the appointing court can exercise the necessary restraints. In re

Est. of Cordiner, 458 So. 2d 418, 421 (Fla. 2d DCA 1984).

      Carmen argues that her due process rights were violated by the

probate court’s determination that the proceedings to appoint an

administrator ad litem were non-adversarial. She asserts that, as personal

representative, she declared Sara’s petition for appointment of an

administrator ad litem to be adversarial in nature pursuant to Florida Probate

Rule 5.025. Although the entire probate case is aptly labeled “adversary,”

the appointment of an ad litem within that proceeding is not necessarily so,

pursuant to Rule 5.120. 5 Carmen was afforded ample opportunity to argue


5
  The Florida Probate Rules govern procedure in probate and guardianship
proceedings. Fla. Prob. R. 5.010. The Florida Rules of Civil Procedure apply
in probate proceedings only as provided in the probate rules. Id.; Fla. R. Civ.
P. 1.010. Rule 5.080 lists specific civil rules, primarily relating to discovery,
that apply in probate proceedings even absent an adversary proceeding. The
Rules of Civil Procedure (except for Rule 1.525 governing costs and
attorneys' fees) apply in any adversary proceeding in probate. Rule
5.025(d)(2). The court on its own initiative or on motion of any interested
party may determine any probate proceeding to be adversary or non-

                                       8
her objections to the appointment at the relinquishment hearing, and she

cannot say that her due process rights have been violated.

      Finally, as it appears that the October 25, 2020 Order Setting Forth

Scope and Terms of Administrator Ad Litem, and the October 25, 2020

Supplemental Order on Relinquishment of Jurisdiction are non-appealable,

non-final orders, the appeals are hereby dismissed for lack of jurisdiction.

      Petition for writ of certiorari dismissed; appeals dismissed.




adversary. See Rules 5.025(b)-(c). Proceedings to remove a personal
representative or guardian are adversary proceedings unless otherwise
ordered by the court. See Rule 5.025(a); 2020 Practice under Florida
Probate Code, Chapter 2 PRACTICE AND PROCEDURE, Robert F. Iseley,
Jr., Tenth Edition 2020 (emphasis added).




                                       9